                                                                       Case 3:21-cv-00285-MMD-CLB Document 18 Filed 07/30/21 Page 1 of 3




                                                                   1   FENNEMORE CRAIG, P.C.
                                                                       Shannon S. Pierce (NV Bar No. 12471)
                                                                   2   7800 Rancharrah Parkway
                                                                       Reno, Nevada 89511
                                                                   3
                                                                       Tel (775) 788-2200; Fax (775) 786-1177
                                                                   4   Email: spierce@fennemorelaw.com
                                                                       Attorneys for Defendants Hargett Materials, Inc.,
                                                                   5
                                                                       Jon Hargett, Tom Martin, Leanne Martin, and
                                                                   6   Knights Consulting & Technical Services, Inc.

                                                                   7                                UNITED STATES DISTRICT COURT

                                                                   8                                         DISTRICT OF NEVADA

                                                                   9
                                                                        GST INTERNATIONAL,                INC.,   a   Nevada   Case No. 3:21-cv-00285-MMD-CLB
                                                                  10    corporation,
                                                                                                                               STIPULATION AND [PROPOSED]
                                                                  11                         Plaintiff,                        ORDER REGARDING UPCOMING
                                                                        v.                                                     PRELIMINARY INJUNCTION AND
                        Tel: (775) 788-2200 Fax: (775) 786-1177




                                                                  12
                                                                                                                               RESPONSIVE PLEADING
FENNEMORE CRAIG, P.C.




                                                                  13    TOM MARTIN, an individual; BRANDON                     DEADLINES
                                7800 Rancharrah Parkway
                                   Reno, Nevada 89511




                                                                        RAPOLLA,         an   individual;    KNIGHTS
                                                                  14    CONSULTING & TECHNICAL SERVICES,
                                                                  15    INC., a Nevada corporation; LEANNE MARTIN,
                                                                        an individual; HARGETT MATERIALS, INC., a
                                                                  16    Tennessee corporation; JOHN HARGETT, an
                                                                        individual; and DOES 1 through 50, inclusive;
                                                                  17
                                                                                             Defendants.
                                                                  18

                                                                  19            WHEREAS, on June 28, 2021, Plaintiff filed its complaint and motion for temporary
                                                                  20   restraining order and preliminary injunction (“Motion”);
                                                                  21            WHEREAS, on July 14, 2021, Plaintiff served the summons, complaint, and Motion on
                                                                  22   Defendant Thomas Martin;
                                                                  23            WHEREAS, on July 7, 2021, Plaintiff served the summons, complaint, and Motion on
                                                                  24   Defendants Hargett Materials, Inc. and Jon Hargett;
                                                                  25            WHEREAS, on July 21, 2021, Defendants filed and served their opposition to Plaintiff’s
                                                                  26   Motion;
                                                                  27            WHEREAS, on July 28, 2021, the Court inquired with the parties about setting a hearing
                                                                  28

                                                                                                                          1
                                                                       18645847.2
                                                                       Case 3:21-cv-00285-MMD-CLB Document 18 Filed 07/30/21 Page 2 of 3




                                                                   1   on Plaintiff’s Motion for August 11, 2021 or August 12, 2021 (“Hearing”);

                                                                   2            WHEREAS, Plaintiff has requested, and Defendants have granted, an extension of the

                                                                   3   deadline for Plaintiff to submit its reply brief in support of its Motion (currently set for July 28,

                                                                   4   2021, with the stipulated extended deadline being August 4, 2021);

                                                                   5            WHEREAS, Defendants have requested, and Plaintiff has granted, an extension of the

                                                                   6   responsive pleading deadline (currently set for July 28, 2021, with the stipulated extended

                                                                   7   deadline being August 4, 2021);

                                                                   8            WHEREAS, Plaintiff has requested, and Defendants have agreed, to continue the Hearing;

                                                                   9            NOW, therefore, the parties STIPULATE and AGREE as follows:
                                                                  10         1. Plaintiff shall have until August 4, 2021 to file and serve its reply brief in support of its

                                                                  11            Motion;
                        Tel: (775) 788-2200 Fax: (775) 786-1177




                                                                  12         2. Defendants shall have until August 4, 2021 to file and serve their answer or other
FENNEMORE CRAIG, P.C.




                                                                  13            responsive pleading;
                                7800 Rancharrah Parkway
                                   Reno, Nevada 89511




                                                                  14         3. The Hearing shall be continued until such date in or after mid-September 2021 that the

                                                                  15            Court is available.

                                                                  16            Pursuant to LR IA 6-1, the parties state that this is the first extension of any deadline

                                                                  17   sought in this case. Good cause exists for this extension, as (1) Plaintiff has indicated that it needs

                                                                  18   more time to evaluate the arguments set forth in Defendants’ opposition to the Motion; (2) lead

                                                                  19   defense counsel is scheduled to be in a jury trial beginning on August 24, 2021 (which impacts the
                                                                  20   scheduling of any Hearing continuation); and (3) defense counsel’s schedule and workload have

                                                                  21   not yet permitted counsel to complete Defendants’ responsive pleading. Pursuant to LR 26-3, the

                                                                  22   parties note that this stipulation does not seek an extension of discovery, and no discovery has

                                                                  23   been conducted due to the current posture of the case. The parties submit this stipulation not for

                                                                  24   ///

                                                                  25   ///

                                                                  26   ///

                                                                  27   ///

                                                                  28   ///

                                                                                                                          2
                                                                       18645847.2
                                                                       Case 3:21-cv-00285-MMD-CLB Document 18 Filed 07/30/21 Page 3 of 3




                                                                   1   purposes of delay, but for the reasons set forth above.

                                                                   2            IT IS SO AGREED.

                                                                   3    Dated: July 28, 2021                         FENNEMORE CRAIG, P.C.

                                                                   4                                                 /s/ Shannon S. Pierce ____________________
                                                                                                                     Shannon S. Pierce, Esq. (NV Bar No. 12471)
                                                                   5
                                                                                                                     7800 Rancharrah Parkway
                                                                   6                                                 Reno, Nevada 89511
                                                                                                                     Attorneys for Defendants
                                                                   7
                                                                                                                     Hargett Materials, Inc., Jon Hargett, Tom Martin,
                                                                   8                                                 Leanne Martin, and Knights Consulting & Technical
                                                                                                                     Services, Inc.
                                                                   9
                                                                        Dated: July 28, 2021                         WOODBURN AND WEDGE
                                                                  10

                                                                  11
                                                                                                                      /s/ Dane W. Anderson
                                                                                                                     Dane W. Anderson, Esq. (NV Bar No. 6883)
                        Tel: (775) 788-2200 Fax: (775) 786-1177




                                                                  12
                                                                                                                     Shay L. Wells, Esq. (NV Bar No. 12130)
FENNEMORE CRAIG, P.C.




                                                                  13                                                 Patrick M. Kealy, Esq. (NR Bar No. 13517)
                                7800 Rancharrah Parkway
                                   Reno, Nevada 89511




                                                                                                                     6100 Neil Road, Suite 500
                                                                  14                                                 Reno, NV 89511
                                                                  15
                                                                                                                     Attorneys for Plaintiff
                                                                  16

                                                                  17
                                                                                For good cause based upon the parties’ stipulation as set forth above, the parties’
                                                                  18
                                                                       stipulation is hereby GRANTED. The hearing on Plaintiff’s motion for temporary restraining
                                                                  19
                                                                                                                                     September 21
                                                                       order and preliminary injunction, ECF No. 6, shall be set for ________________, 2021 at 10am
                                                                                                                                                               _____
                                                                  20
                                                                       a.m./p.m.
                                                                  21
                                                                                DATED this 30
                                                                                           ___th          July
                                                                                                 day of __________________, 2021.
                                                                  22

                                                                  23
                                                                                                                     _______________________________________
                                                                  24                                                 MIRANDA M. DU
                                                                                                                     CHIEF U.S. DISTRICT JUDGE
                                                                  25

                                                                  26

                                                                  27

                                                                  28

                                                                                                                         3
                                                                       18645847.2
